       ""A   2458 (CASD) (Rev. 4/\4)   Judgment in a Criminal Case

                                                                                                                                   Oct 29 2018
                  Sheet 1



                                                 UNITED STATES DISTRICT COURT
                                                                                                                                      s/ Stevem
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                       UNITED ST ATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                           v.                                     (For Offenses Committed On or After November 1, 1987)

                            JOSE AGUILARJIMENEZ                                   Case Number: l 7CR3937-BTM

                                                                                   BRIAN WHITE
                                                                                  Defendant's Attorney
       RE ISTRATION NO. 65922298

     D
       TH DEFENDANT:
       l8J: pleaded guilty to count(s) 1 OF THE SUPERSEDING INFORMATION
       0     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             after a plea ofnot guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
       Ti e & Section                           Nature of Offense                                                                           Number(s)
18 USC 1001                              FALSE STATEMENT TO A GOVERNMENT AGENCY                                                                     1




          e defendant is sentenced as provided in pages 2 through ___4_ _ of this judgment. The sentence is imposed pursuant
 to the entencing Reform Act of 1984.
 0    T e defendant has been found not guilty on count(s)

 18]
                                                                ------------------------------
                                                                        0 are[8] dismissed on the motion of the United States.
        C unt(s) Underlying Information; Count 2 of the Superseding Information is

 l8J    A sessment: $100 to be paid within the first (!st) year of Supervised Release.




 ~Fi ewaived                                           D Forfeiture pursuant to order filed ---------- , included herein.
         IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mai ng address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defen t shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                              OCTOBER 26, 2018
                                                                              Date of Imposition of Sentence




                                                                              H~~D~4j
                                                                                                                                                  l 7CR3937-BTM
         I




AO J,B (CASD) (RIT. 41")          fodgmeo< ;, "Ccimiml C°''
                Sheet 2 -   Imprisonment

                                                                                                 Judgment -   Page _ _2 _ of                 4
 D           ENDANT: JOSE AGUILARJIMENEZ
 C SE NUMBER: 17CR3937-BTM
                                                                IMPRISONMENT
     I        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
     I        TIME SERVED (12 MONTIIS AND I DAY).                                                                         .



     ~                                                                                          L-,;;;,.......""--'-+-f---+-"""--"'t-1'-+-t>T:;..--'-~~-
     p        Sentence imposed pursuant to Title 8 USC Section 1326(b).
              The court makes the following recommendations to the Bureau of Prisons:

     I



         0    The defendant is remanded to the custody of the United States Marshal.

         0    The defendant shall surrender to the United States Marshal for this district:
                Oat ________                            oa.m.
                    as notified by the United States Marshal.

         0    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               0    before
                             -------------------------------------~
               D    as notified by the United States Marshal.
               D as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
    I
 I ~ave executed this judgment as follows:

              Defendant delivered on                                                to

 at! - - - - - - - - - - - - - - , with a certified copy of this judgment.

     I
     I
     I                                                                                         UNITED STATES MARSHAL



                                                                        By - - - - - -DEPUTY
                                                                                       ---     - -STATES
                                                                                             UNITED ---    --------
                                                                                                         MARSHAL




                                                                                                                               17CR3937-BTM
AO 2~5B (CASDJ (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                                 Judgment-Page __3__ of _ _. ;.4_ __
DE$NDANT: JOSE AGUILARJIMENEZ
CASE NUMBER: 17CR3937-BTM
        '
                                                            SUPERVISED RELEASE
Upo~ release from imprisonment, the defendant shall be on supervised release for a term of:
TH~E          (3) YEARS.
        !

     ,   The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For fffenses committed on or after September 13, 1994:
The !lefendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
ther~after as determined by the court. Testing requirements will not exceed submission of more than _4_drug tests per month during
the term of supervision, unless otherwise ordered by court.

D           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
            future substance abuse. (Check, if applicable.)
        !   The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        ' The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
        · Backlog Elimination Act of2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
          The defendant shall comply with tli.e requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
          by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
          was convicted of a qualifying offense. (Check if applicable.)
D       . The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or r~stitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any 13Pecial conditions imposed.

                                           STANDARD CONDITIONS OF SUPERVISION
   1);        the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2);        the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
   3)         the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
   4)         the defendant shall support his or her dependents and meet other family responsibilities;
   5),        the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
              acceptable reasons;
   6)         the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
   7)'        the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
              controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
   8)i        the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
   9)1        the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
              a felony, unless granted permission to do so by the probation officer;
 1O);         the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
              contraband observed in plain view of the probation officer;
  11)         the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
  12)i        the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        i permission of the court; and
  13 )I as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
       I record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
         defendant's compliance with such notification requirement.

                                                                                                                                          17CR3937-BTM
         AQ 245B (CASD) (Rev 4114) Judgment in a Criminal Case
           '        Sheet 4 - Special Conditions
                                                                                                          Judgment-Page _ L . . of _    __..4_ _
         DEFENDANT: JOSE AGUILARJIMENEZ
         CASE NUMBER: 17CR3937-BTM




                                              SPECIAL CONDITIONS OF SUPERVISION
      Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in
181 a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
      a seaJtch may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
      this cbndition.

0     Participate in a program of alcohol abuse treatment including testing and counseling, with at least 1 to 8 tests per month and 1 to 8
      coun$eling sessions per month as directed by the probation officer.
D Not transport, harbor, or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
181 The defendant may reside in Mexico.
181 RepQrt all vehicles owned or operated, or in which you have an interest, to the probation officer.
181 Not possess any narcotic drug or controlled substance without a lawful medical prescription under Federal Law.
D Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.
D Participate in a program of mental health treatment as directed by the probation officer.     The Court authorizes the release of the pre-sentence
      report and available psychological evaluations to the mental health provider, as approved by the probation officer. The defendant shall
      consent to the release of evaluations and treatment information to the probation officer and the Court by the mental health provider.


D Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
      officer, if directed.

D Provide complete disclosure of personal and business financial records to the probation officer as requested.
D     Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of days upon release. This is a non punitive
      plac~ment.

181 Seek and maintain full time employment and/or schooling or a combination of both.
D Resdlve all outstanding warrants within         days.
D Complete           hours of community service in a program approved by the probation officer within

D
181   If dt11Jorted, excluded, or allowed to voluntarily leave the United States, obey all laws federal, state and local and not reenter or attempt to
      reenter the United States illegally and report to the probation officer within 72 hours of any reentry to the United States; the other conditions
      of s~pervision are suspended while the defendant is out of the United States after deportation, exclusion, or voluntary departure.




                                                                                                                                     17CR3937-BTM
